IN THE SUPREME COURT OF THE STATE OF DELAWARE

  GEICO GENERAL INSURANCE                     §
  COMPANY,                                    §
                                              §   No. 273, 2018
        Defendant Below-                      §
        Appellant,                            §
                                              §
        v.                                    §   Court Below: Superior Court
                                              §   of the State of Delaware
  YVONNE GREEN, WILMINGTON                    §
  PAIN & REHABILITATION CENTER,               §   C.A. No. N17C-03-242
  and REHABILITATION ASSOCIATES,              §
  P.A., on behalf of herself and all others   §
  similarly situated,                         §
                                              §
        Plaintiffs Below-                     §
        Appellees.                            §

                            Submitted: May 24, 2018
                            Decided:   June 5, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                    ORDER

      Upon consideration of the notice of interlocutory appeal, it appears that:

      (1)    The   defendant     below,   GEICO     General   Insurance    Company

(“GEICO”), has petitioned this Court under Supreme Court Rule 42 to accept an

interlocutory appeal from a memorandum opinion of the Superior Court dated April

24, 2018 (“the Memorandum Opinion”). The Memorandum Opinion granted in part

and denied in part GEICO’s motion to dismiss the plaintiffs’ complaint. Among

other things, the Memorandum Opinion dismissed the plaintiffs’ claim that GEICO
had violated the Deceptive Trade Practices Act but allowed the plaintiffs’ claims for

breach of contract, bad faith breach of contract, and declaratory judgment to proceed.

         (2)    On May 4, 2018, GEICO filed an application for certification in the

Superior Court to take an interlocutory appeal of one aspect of the Memorandum

Opinion, namely the Superior Court’s denial of GEICO’s motion to dismiss the

plaintiffs’ claim for declaratory judgment. GEICO argued in its application that,

under this Court’s decision in Clark v. State Farm Mut. Auto. Ins. Co.,1 any review

of the rules that GEICO uses in adjusting insurance claims must be decided by the

Delaware Insurance Commissioner rather than by a court.

         (3)    GEICO argued to the Superior Court that its application for certification

of an interlocutory appeal met the criteria of Rule 42 because the Memorandum

Opinion decided a substantial issue of material importance, resolved a question of

first impression, conflicted with Delaware Supreme Court precedent, and addressed

the proper application of a Delaware statute. GEICO also argued that interlocutory

review may terminate “part” of the litigation and otherwise serve considerations of

justice. The plaintiffs filed a response in opposition on May 14, 2018.

         (4)    The Superior Court denied the certification application on May 24,

2018. In denying certification, the Superior Court concluded that the Memorandum

Opinion did not resolve a question of first impression, did not conflict with any trial


1
    131 A.3d 806 (Del. 2016).


                                             2
court decision or controlling precedent, and did not relate to the proper application

of a Delaware statute that has not been, but should be, settled by the Delaware

Supreme Court in advance of a final order. Moreover, the Superior Court concluded

that certification was not warranted because an interlocutory appeal would not

terminate the litigation or otherwise serve considerations of justice.

          (5)     We agree that interlocutory review is not warranted in this case.

Applications for interlocutory review are addressed to the sound discretion of this

Court. In the exercise of its discretion, this Court has concluded that the application

for interlocutory review does not meet the strict standards for certification under

Supreme Court Rule 42(b). The case is not exceptional,2 and the potential benefits

of interlocutory review do not outweigh the inefficiency, disruption, and probable

costs caused by an interlocutory appeal.3

          NOW, THEREFORE, IT IS ORDERED that the interlocutory appeal is

REFUSED.

                                         BY THE COURT:


                                         /s/ Collins J. Seitz, Jr.
                                                Justice




2
    Del. Supr. Ct. R. 42(b)(ii)
3
    Id. 42(b)(iii).


                                            3